Citation Nr: 1028993	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  08-22 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been obtained to 
establish service connection for a left knee disorder.

2.  Entitlement to an increased rating for right knee with total 
arthroplasty currently evaluated as 30 percent disabling.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION


The Veteran served on active duty from October 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The Veteran testified at a travel Board hearing before the 
undersigned at the RO in Muskogee, Oklahoma in June 2010.  The 
transcript is of record and was reviewed.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for hearing loss 
and tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 1997 RO decision denied the Veteran's claim for 
entitlement to service connection for a left knee disorder.
2.  Evidence associated with the claims file after the last final 
denial in October 1997 is new evidence, however, when considered 
with the previous evidence of record, it does not raise a 
reasonable possibility of substantiating the Veteran's claim and 
is therefore not material.

3.  The Veteran's right knee with total arthroplasty is 
manifested by chronic residuals with severe painful motion and 
weakness.


CONCLUSIONS OF LAW

1.  The October 1997 RO rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the October 1997 RO decision in 
connection with Veteran's request to reopen a claim of service 
connection for a left knee disorder is not new and material.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  The criteria for a rating of 60 percent, but no greater for 
right knee with total arthroplasty have been met.  38 U.S.C.A. § 
1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letter dated in July 2007 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, this letter advised the Veteran what 
information and evidence was needed to substantiate the claims 
decided herein.  This letter also requested that the Veteran 
provide enough information for the RO to request records from any 
sources of information and evidence identified by the Veteran, as 
well as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The July 2007 letter provided 
this notice to the Veteran.  

With respect to the Veteran's request to reopen previously 
disallowed claims, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court held that in order to successfully reopen a previously 
and finally disallowed claim, the law requires the presentation 
of a special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA claimants.  
Because these requirements define particular types of evidence, 
when providing the notice required by the VCAA it is necessary, 
in most cases, for VA to inform claimants seeking to reopen a 
previously and finally disallowed claim of the unique character 
of evidence that must be presented.  This notice obligation, 
however, does not modify the requirements discussed above.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In other words, 
VA must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
or her entitlement to the underlying claim for the benefit 
sought.  The Board notes that the July 2007 letter provided this 
notice to the Veteran.

The Board observes that the July 2007 letter was sent to the 
Veteran prior to the October 2007 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this regard, the notice provided in the July 2007 
letter fully complied with the requirements of 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b) (2009), and Dingess, supra.  

Therefore the Board concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no outstanding 
duty to inform the Veteran that any additional information or 
evidence in needed.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment records and VA treatment records are associated with 
the claims folder.  

The Board recognizes a duty to provide a VA examination when the 
record lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service event, 
injury, or disease, and (3) some indication that the claimed 
disability may be associated with the established event, injury, 
or disease.  38 C.F.R. § 3.159(c)(4)(i) (2008); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  A VA examination with 
respect to the issue of entitlement to an increased rating for 
right knee with total arthroplasty was afforded in August 2007.  
38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Additionally, an examination for 
rating purposes should contain sufficient detail and reflect the 
whole recorded history of a Veteran's disability, reconciling the 
various reports into a consistent picture.  See Schafrath v. 
Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2009).  
The Board finds that the VA examination in this case is more than 
adequate, as it considers all of the pertinent evidence of record 
and contains sufficient detail to determine the current severity 
level of the Veteran's right knee disability.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue of 
entitlement for an increased rating for a right knee total 
arthroplasty has been met.  38 C.F.R. § 3.159(c) (4) (2009). 

After a review of the record, the Board finds that an examination 
with respect to the issue of entitlement to service connection 
for a left knee disorder is not necessary.  There is no duty to 
provide an examination until after a claim has been reopened.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.) 

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.

Analysis

I.  New and Material

The Board notes that the Veteran's current claim is for 
entitlement to service connection for a left knee disorder.  This 
claim is based upon the same factual basis as his original claim 
of entitlement to service connection for a left knee disorder 
which was denied, initially, in April 1951 rating decision and 
subsequently in an October 1997 rating decision.  As such, it is 
appropriate for the Board to consider this claim as a request to 
reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 
7105 (West 2002).  However, the Veteran may request that VA 
reopen his claim upon the receipt of 'new and material' evidence.  
38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 
(Fed. Cir. 1998).  According to 38 C.F.R. § 3.156(a) (2009), 'new 
and material' evidence means existing evidence that by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

The Board notes that service connection for VA compensation 
purposes will be granted for a disability resulting from disease 
or personal injury incurred in the line of duty or for 
aggravation of a pre-existing injury in the active military, 
naval, or air service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. 
§ 3.303(a) (2009).  

The Veteran's initial claim of entitlement to service connection 
for a left knee disorder was denied by RO rating decision dated 
April 1951.  At the time of the initial final denial in this 
matter, the evidence under consideration consisted of the 
Veteran's service treatment records and VA treatment records.  
The April 1951 rating decision indicated that the basis for the 
RO's denial was that the Veteran's left knee disorder was not 
incurred in or aggravated by active service.  The Veteran did not 
timely appeal this decision; therefore, it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

In June 1990, the Veteran filed to reopen his claim for 
entitlement to service connection for a left knee disorder.  An 
October 1990 RO rating decision denied the Veteran's application 
to reopen due to lack of new and material evidence.  At the time 
of the October 1990 RO denial, the evidence under consideration 
consisted of various statements by the Veteran, an August 1990 
C&P examination and a June 1990 medical report regarding the 
revision of the failed left knee replacement.  The Board notes 
that the new evidence at the time of the October 1990 decision 
failed to address the issue of whether the Veteran's left knee 
disorder was incurred in or aggravated by active duty service.  
As such, the evidence, while new, failed to raise a reasonable 
possibility of substantiating the claim and was therefore found 
not to be material.  The Veteran timely appealed the decision, 
however, a July 1991 Board decision also denied reopen of the 
Veteran's claim because the evidence provided was not new and 
material.  The Veteran did not timely appeal this decision; 
therefore it became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009).

In June 1997, the Veteran again filed to reopen his claim for 
entitlement to service connection for a left knee disorder.  An 
October 1997 RO rating decision denied the Veteran's application 
to reopen due to lack of new and material evidence.  At the time 
of the October 1997 RO denial, the evidence under consideration 
consisted of the Veteran's service treatment records; a June 1997 
statement from the Veteran's service representative, and a VA 
examination dated September 1997.  The Board notes that the new 
evidence at the time of the October 1997 decision failed to 
address the issue of whether the Veteran's left knee disorder was 
incurred in or aggravated by active duty service.  As such, the 
evidence, while new, failed to raise a reasonable possibility of 
substantiating the claim and was therefore found not to be 
material.  The Veteran did not timely appeal this decision; 
therefore, it became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2009). 

The Veteran again filed to reopen his claim in June 2007.  An 
October 2007 RO rating decision denied the Veteran's application 
to reopen due to a lack of new and material evidence.  The 
Veteran was notified of his appellate rights, and perfected an 
appeal of this issue.  New evidence received for the October 2007 
RO rating decision included VA outpatient treatment reports 
dating from June 2006 to July 2007, and a QTC examination dated 
August 15, 2007.  The new evidence describes the current level of 
pain that the Veteran was experiencing with regard to his left 
knee disorder.  The newly submitted medical evidence failed to 
show that the Veteran's left knee disorder was incurred in or 
aggravated by his active duty service.  
Evidence obtained since the October 2007 RO rating decision 
consists of various statements by the Veteran and VA treatment 
records dating from May 2008 to July 2009.  The new evidence 
obtained merely provides information regarding the current state 
of the Veteran's knee disorder and post-service treatment history 
of the Veteran's left knee disorder.  The Board notes that while 
this evidence is considered new, as it had not been previously 
reviewed, it does not relate to an unestablished fact necessary 
to substantiate the Veteran's claim because it fails to address 
whether the Veteran's left knee disorder was incurred in or 
aggravated by the Veteran's active duty service.  Therefore, the 
Board finds that the new evidence provided by the Veteran does 
not meet the above requirement and therefore cannot be considered 
material.

The Board has also considered the various statements submitted by 
the Veteran in support of his appeal in which he asserts that his 
current left knee disorder was incurred during service.  However, 
the Veteran is merely reiterating arguments he made to VA 
previously prior to the denials of his claims in April 1951, 
October 1990, and October 1997.  So this is not new evidence.  
Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay testimony that 
is cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not new 
evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992)

In light of the above, the Board finds that the evidence obtained 
in conjunction with the Veteran's request to reopen his 
previously disallowed claim, while new, is not material.  In this 
regard, none of the medical evidence associated with the record 
since the October 1997 RO rating decision demonstrates that the 
Veteran's claimed left knee disorder was incurred in or 
aggravated by his military service.  Since none of this newly 
submitted evidence pertains to the reasons for the prior denial 
nor raises the reasonable possibility of substantiating the 
Veteran's underlying claim, his request to reopen the previously 
disallowed claim of entitlement to service connection for a left 
knee disorder is denied.  38 C.F.R. § 3.156(a).




II.  Increased Rating-Right Knee Total Arthroplasty

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2009). 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending and, consequently, staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the Veteran's service- connected 
disability.  The Board has found nothing in the historical record 
that would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations, 
except as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the disability 
at issue.

Section 4.40 and 4.45 of Title 38 of the Code of Federal 
Regulations require the Board to consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining the 
appropriate evaluation for a disability using the limitation of 
motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints of 
pain, fatigability, etc., shall be considered when put forth by a 
Veteran.  In accordance therewith, the Veteran's reports of pain 
have been considered in conjunction with the Board's review of 
the limitation of motion diagnostic codes.

In rating disabilities, the Board places significantly more 
weight on the objective clinical findings reported on physical 
examination reports than the Veteran's own subjective statements 
in support of his claim.  See Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991) (determining the credibility of evidence is a 
function for the Board).  

The record reflects that the Veteran's service-connected right 
knee disability was rated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code 5002 prior to May 31, 1989.  On 
June 1, 1989, the Veteran underwent total knee replacement 
surgery; therefore, the diagnostic code was changed to Diagnostic 
Code 5055.  Diagnostic Code 5055 provides that a prosthetic 
replacement of the knee joint be rated as 100 percent disabling 
for at least one year following implantation of the prosthesis.  
In the present case, the Veteran's service-connected right leg 
disorder was rated as 100 percent disabling for the period from 
May 31, 1989, through August 1, 1990.  As of August 1, 1990, the 
Veteran's rating was reduced to 30 percent.

Subsequent to the initial 100 percent disability rating for at 
least the first year following implantation, Diagnostic Code 5055 
provides for a 60 percent disability rating when there are 
chronic residuals consisting of severe painful motion or weakness 
in the affected extremity.  With intermediate degrees of residual 
weakness, pain or limitation of motion, the Board is to rate by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  A minimum 
rating of 30 percent is required.  Id.

The Veteran was afforded a QTC examination in August 2007 in 
which the Veteran reported that his knee exhibited the following 
symptoms:  weakness, stiffness, swelling, heat "mostly at 
night," redness, giving way, lack of endurance and fatigability.  
The Veteran further noted that he experiences constant, chronic 
pain in his knee that increases with use, especially when 
walking.  He further noted incapacitating episodes of about 10 
per year each lasting as least a day.  Finally he noted that the 
functional impairment of his knee severely limits his activity.  
In this regard, he cannot run, has limited walking abilities, 
trouble standing after sitting, and uncomfortable sleep.  Upon 
examination it is revealed that the Veteran has an abnormal gait 
and that his right knee exhibits weakness and tenderness.  There 
is no edema, effusion, guarding of movement or subluxation.  With 
regard to range of motion, the Veteran exhibited flexion of 90 
degrees with pain starting at 90 degrees and extension of 14 
degrees.  In consideration of the above, the Board finds that the 
Veteran's right knee disability exhibits chronic residuals with 
severe pain and weakness and a limited range of motion.  

The Board concludes that the above evidence demonstrates that the 
Veteran's symptoms are characteristic of the criteria 
contemplated by a 60 percent disability rating under Diagnostic 
Code 5055.  Such evidence demonstrates a more 'severe' degree of 
residuals.  Consideration has been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 and 4, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no other diagnostic code that allows for 
a higher evaluation than herein assigned for the Veteran's 
service-connected right knee total arthroplasty.   

Finally, in Thun v. Peake, 22 Vet. App. 111, 115 (2008), the 
Court held that the determination of whether a Veteran is 
entitled to an extra-schedular rating under 38 C.F.R. § 3.321(b) 
is a three-step inquiry, beginning with a threshold finding that 
the evidence before VA "presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate."  In other words, 
the Board must compare the level of severity and symptomatology 
of the Veteran's disability with the established criteria found 
in the rating schedule for that disability; if the criteria 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the rating schedule.  Id.

However, the Board notes that there is no evidence of record that 
the Veteran's right knee total arthroplasty warrants a rating 
higher than 60 percent on an extraschedular basis.  38 C.F.R. § 
3.321(b) (2009).  Any limits on the Veteran's employability due 
to his right knee have been contemplated in the above stated 
rating under Diagnostic Code 5055.  The evidence also does not 
reflect that the Veteran's right knee disability has necessitated 
any frequent periods of hospitalization or caused marked 
interference with employment.  Indeed, the August 2007 QTC 
examination report notes that the Veteran's condition does not 
limit the Veteran with regard to employment because the Veteran 
is retired.  Thus, the record does not show an exceptional or 
unusual disability picture not contemplated by the regular 
schedular standards that would warrant the assignment of an 
extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) (2009) for 
consideration of the assignment of an extraschedular evaluation.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Based on the foregoing, the Board finds that symptomatology 
associated with the Veteran's right knee total arthroplasty more 
nearly approximates the schedular criteria associated with a 60 
percent disability rating for the appeal period.  Therefore, the 
Board finds that a 60 percent rating on a schedular basis is 
therefore warranted and is appropriate for the entire appeal 
period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).
Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim for an increased rating for 
right knee total replacement for the entire appeal period, but , 
as noted above, a preponderance of the evidence is against a 
higher evaluation than is assigned herein.  Additionally, the 
Board has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The Veteran's request to reopen a previously disallowed claim of 
entitlement to service connection for a left knee disorder is 
denied.

Entitlement to an increased rating of 60 percent, but no greater, 
for right knee with total arthroplasty, is granted.


REMAND

After review of the record, the Board finds that a remand for 
further development is warranted with respect to the issues of 
entitlement to service connection for hearing loss and tinnitus.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  As 
a general matter, service connection for a disability on the 
basis of the merits of such a claim requires (1) the existence of 
a current disability; (2) the existence of the disease or injury 
in service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).

The Veteran contends that he should be service connected for his 
hearing loss and tinnitus because he was subjected to printing 
presses and small arms fire while in active duty service.  

For purposes of applying VA laws, impaired hearing is considered 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 40 
decibels (dB) or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2009).

The medical evidence of record reveals that there is a current 
diagnosis of a hearing disability.  According to the November 
2008 VA audiological consultation note, the Veteran has mild to 
moderately severe sensorineural hearing loss bilaterally as 
indicated by all auditory thresholds exhibiting 35dB or higher in 
all frequencies above 500 Hz bilaterally with speech recognition 
scores of 88 percent in the left ear and 92 percent in the right 
ear.  Thus the Board concludes that the Veteran has a current 
disability according to the definition of impaired hearing under 
38 C.F.R. 
§ 3.385 (2009).

With respect to the Veteran's claimed tinnitus, the Board 
acknowledges that the Veteran has not been formally diagnosed 
with tinnitus.  However, the Court has determined that, 
particularly with respect to claims for tinnitus, the Veteran is 
competent to report the existence of tinnitus and present 
evidence of continuity of symptomatology.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002).

Additionally, the Board acknowledges that lay evidence may be 
sufficient to establish a causal relationship between a current 
disability and service.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  With regard to hearing loss and tinnitus, the Board notes 
that the Veteran is competent to attest to hearing problems and 
ringing in his ears.  In this instance, the Board notes that the 
Veteran claims that he has had hearing problems, to include 
ringing in his ears, since service. 

In considering all of the above, the Board recognizes a duty to 
provide a VA examination when the record lacks evidence to decide 
the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  As there is evidence of an in-service exposure 
to noise, current disabilities with regard to hearing loss and 
tinnitus, and the Veteran's is competent to provide lay testimony 
with regard to continuity of symptomatology, the Board finds that 
the Veteran should be afforded a compensation and pension (C & P) 
examination to determine the etiology of the Veteran's hearing 
loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's hearing 
loss.  All indicated evaluations, studies, 
and tests deemed necessary should be 
accomplished and all findings reported in 
detail.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not the 
Veteran's current hearing loss is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), related to his 
military service.  The examiner should 
provide a thorough rationale for his or 
her conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

2.	The Veteran should be afforded an 
appropriate VA examination to determine 
the etiology of the Veteran's claimed 
tinnitus.  All indicated evaluations, 
studies, and tests deemed necessary should 
be accomplished and all findings reported 
in detail.  The claims file, to include a 
copy of this remand must be made available 
to the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should address whether or not the 
Veteran has tinnitus that is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), related to his military 
service.  The examiner should provide a 
thorough rationale for his or her 
conclusion and confirm that the claims 
file was available for review.  Please 
send the claims folder to the examiner 
for review in conjunction with the 
examination.

3.	After any additional notification and/or 
development that the RO deems necessary is 
undertaken, the Veteran's claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC) 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


